IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20656
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRENCE CORNISH,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-797-1
                      --------------------
                         April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Terrence Cornish appeals from his conviction for possession

of a firearm subsequent to a felony conviction.   Focusing on the

interstate commerce element of the offense, Cornish challenges

the constitutionality of 18 U.S.C. § 922(g).   Cornish

acknowledges this court’s current interpretation of the statute,

which requires only a minimal nexus between the firearm and

interstate commerce.   Nevertheless, Cornish invites us to

reconsider this statutory interpretation in light of the evidence

presented at his trial regarding the high percentage of firearms

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20656
                                 -2-

manufactured outside of Texas.    Citing Jones v. United States,

529 U.S. 848, 856-58 (2000), Cornish argues that this high

percentage demonstrates that the statute’s reach is overly broad,

since an “overwhelming majority” of weapons fall within the

statute’s purview.

     The “in or affecting commerce” element of 18 U.S.C. § 922(g)

requires only a minimal nexus between the firearm and interstate

commerce.   United States v. Gresham, 118 F.3d 258, 265 (5th Cir.

1997).    This element is satisfied because the firearm possessed

by Cornish previously traveled in interstate commerce.    United

States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

     Cornish’s reliance on Jones is unavailing.    We have recently

held that Jones neither affects nor undermines the

constitutionality of § 922(g).    See United States v. Daugherty,

264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 122 S. Ct. 1113

(2002).

     AFFIRMED.